DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 06/07/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
4.	Claims 1, 3-6, 9, 11-14 and 17-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-6, 12-16 and 18-20 of Patent No. 11,361,494.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are essentially the same and claims 1, 3-6, 9, 11-14 and 17-20 of the instant application is obvious in view of claims 1, 3-6, 12-16 and 18-20 of Patent No. 11,361,494.
5.	Regarding claims 1, the application claim discloses A computer-implemented method for a programmatic arbitrary distribution in a modeling system, the method comprising: under the control of one or more computer systems configured with executable instructions: receiving a surface having one or more surface attributes in the modeling system; determining a point count of a plurality of points for distribution over the surface; applying the plurality of points to locations on the surface utilizing a scattering function comprising one or more repulsion forces, effects of which scattering function are modeled as to a first point and as to one or more associated points with the first point; and generating the surface having the plurality of points scattered across the locations of the surface based on applying utilizing the scattering function. Claim 1 of Patent No. 11,361,494 discloses A computer-implemented method for programmatic arbitrary distribution of items in a modeling system, the method comprising: under the control of one or more computer systems configured with executable instructions: receiving a surface having one or more surface attributes; determining a point count, wherein an application point is associated with a location on the surface and the point count is a count of such application points in an application point set; applying a density map over the surface to assign a density to each of a plurality of portions of the surface wherein at least two of the portions are assigned different densities; assigning application points of the application point set to locations on the surface according to the density map and a scattering function, wherein the scattering function is based on one or more repulsion forces, effects of which are modeled as to a first application point and as to one or more neighbor points neighboring the first application point, wherein the one or more repulsion forces are treated as pushing each of the first application point and the one or more neighbor points apart; and providing the surface having the application points of the application point set scattered across the surface based on the one or more repulsion forces.  The only difference is that claim 1 of the instant application recites “one or more associated points” and “based on applying utilizing the scattering function” does not recite “wherein an application point is associated with a location on the surface and the point count is a count of such application points in an application point set; applying a density map over the surface to assign a density to each of a plurality of portions of the surface wherein at least two of the portions are assigned different densities;”, “one or more neighbor points”, “wherein the one or more repulsion forces are treated as pushing each of the first application point and the one or more neighbor points apart;” and “based on the one or more repulsion forces” while claim 1 of Patent No. 11,361,494 recites. The one or more associated points that includes the one or more neighbor points and the scattering function comprising one or more repulsion forces. Regarding claim 9, the analysis is similar to that of claim 1, the rationale of claim 1 rejection is applied in rejecting claim 9. Therefore, the claims in the present application disclosing broader than the claims in the Patent No. 11,361,494 recite.
6.	The following table shows the claims of the current application being examined and the conflicting claims of Patent No. 11,361,494.
Current Application No.
17/834,727
Patent No. 
11,361,494
1
1
3-6
3-6
9
16
11-14
18-20
17-20
12-15


The following table shows an example of the corresponding conflicting claims of the current application and Patent No. 11,361,494.
Current Application No.
17/834,727
Claim 1
Patent No. 
11,361,494 
Claim 1
A computer-implemented method for a programmatic arbitrary distribution in a modeling system,
A computer-implemented method for programmatic arbitrary distribution of items in a modeling system,
the method comprising: under the control of one or more computer systems configured with executable instructions:
the method comprising: under the control of one or more computer systems configured with executable instructions:
receiving a surface having one or more surface attributes in the modeling system;
receiving a surface having one or more surface attributes;
distributing a plurality of graphics draws to the plurality of graphics processors, wherein each of the graphics processors is assigned a subset of the plurality of graphics draws;
distributing a plurality of graphics draws to the plurality of graphics processors, wherein each of the graphics processors is assigned a subset of the plurality of graphics draws;
determining a point count of a plurality of points for distribution over the surface;
determining a point count,

wherein an application point is associated with a location on the surface and the point count is a count of such application points in an application point set; applying a density map over the surface to assign a density to each of a plurality of portions of the surface wherein at least two of the portions are assigned different densities;
applying the plurality of points to locations on the surface utilizing a scattering function comprising one or more repulsion forces, effects of which scattering function are modeled as to a first point and as to one or more associated points with the first point; and
assigning application points of the application point set to locations on the surface according to the density map and a scattering function, wherein the scattering function is based on one or more repulsion forces, effects of which are modeled as to a first application point and as to one or more neighbor points neighboring the first application point,

wherein the one or more repulsion forces are treated as pushing each of the first application point and the one or more neighbor points apart;
generating the surface having the plurality of points scattered across the locations of the surface based on applying utilizing the scattering function.
and providing the surface having the application points of the application point set scattered across the surface based on the one or more repulsion forces.



Allowable Subject Matter
7.	Claims 2, 7, 8, 10, 15 and 16 are objected to being dependent upon rejected base claims.  The claims would be allowable if the base claims got allowed that including all the limitations.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on M-F 8:00am-4:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kent Chang can be reach on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (886)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANANA) or (571)-272-1000.

/MICHELLE CHIN/

Primary Examiner, Art Unit 2619